Earl Warren: Number 111, Gonzales versus Landon. Mr. Davis, you may proceed.
Oscar H. Davis: May it please the Court. Before embarking on the discussion of the matter which was being considered when the Court rolled this yesterday, I'd like, if I may, to touch upon two preliminary matters. The first is it relates to a question that Mr. Justice Frankfurter asked as to why the trial judge in his oral statement felt that he was troubled. He said that he was troubled and he wished a review of one of these cases was sought in the Court of Appeals. We agree with Mr. Wirin that the reason for the statement by the trial judge was that he was uncertain whether statements, admissions made in administrative hearings could be the basis for expatriation. We think that was the reason why Judge Harrison suggested that -- that review be sought. The second matter that I failed to mention yesterday and I think it bears upon Judge Harrison's evaluation and -- and characterization of the personality and the type of person petitioner was is that the trial judge pointed out that he had had another simiar case involving a person whom he thought to be a different kind of young man, and in that case, he felt that expatriation had not been proved. He differentiated this case from that case and I bring it forth to indicate that it shows a degree of selectivity and a special consideration given to this particular case by Judge Harrison. The rules of civil procedure on providing for a review and findings of fact provide that due regard shall be given to the opportunity of the trial judge to observe the witnesses. And we believe that that is a factor which should be considered in this type of case as well as on others. In the (Inaudible) denaturalization case, this Court, in upholding the denaturalization of (Inaudible) mentioned the fact that it paid due regard to the opportunity of the trial judge to weigh the credibility and characteristics of the witnesses.
Stanley Reed: Suppose they don't decide the case of denaturalization involving the application in respect?
Oscar H. Davis: No, Mr. Justice, but we do not. As I explained yesterday, we do not accept from the standard which was laid down in the Baumgartner and Schneiderman cases and which was accepted also in the (Inaudible) case. We accept the standard laid down in those cases. We believe that it was fulfilled in this case.
Harold Burton: Do you think that the trial judge accepted that standard?
Oscar H. Davis: Yes, Mr. Justice Burton, I think he did. I think a reading of the closing statement at the end of the case plus his consideration of the -- consideration of the matter of the admission of the immigration testimony before in the case that he did. At the close of -- of his opinion, he says that he doesn't believe the -- the petitioner. He believes that the petitioner was more accurate and more nearly truth in his testimony before the immigration authorities. And at the bottom of the page 33, he says, “I don't know how you can ask counsel. You can ask me to find for the plaintiff here in view of his admissions and statements before the immigration officer.”
Felix Frankfurter: Isn't that the crux of the question where they did or didn't apply those standards.
Oscar H. Davis: That is certain.
Felix Frankfurter: -- or whether -- or whether the record is unambiguously clear that he did. Isn't that the real question?
Oscar H. Davis: Well, that is one -- certainly one of the questions.
Felix Frankfurter: Throughout under this --
Oscar H. Davis: Yes.
Felix Frankfurter: -- and that's none of the constitutional question, isn't it?
Oscar H. Davis: Yes.
Felix Frankfurter: They're not reaching for (Inaudible)
Oscar H. Davis: We would certainly say that the trial judge had to follow the standard. If he did not, then the judgement should be reversed.
Felix Frankfurter: Suppose it isn't clear, if it's cloudy where they did this on the record.
Oscar H. Davis: We would say that you have to pay due regard to the fact that what -- findings were waived and that this is an oral colloquy which is taken down. We believe that if you read the entire record, you will see that the trial judge did apply the standard which we believe and which --
Felix Frankfurter: We couldn't agree. The Court has to be satisfied.
Oscar H. Davis: Yes, yes. That -- that is right. That is right. The Court has to be satisfied.
Hugo L. Black: And if satisfied on that and the question, we would, on your side, we'd be compelled to reach the constitutional question.
Oscar H. Davis: Yes, and then --
Hugo L. Black: He could have -- that he could have his citizenship taken away from him as a punishment without a trial by jury in a regular court trial.
Oscar H. Davis: Yes. In that connection, I hope the Court will bear with me when I call the attention of the fact that there is pending case on the Ninth Circuit in which an amicus curiae brief has been filed. This is the blue amicus curiae brief. In that case, the plaintiff who was seeking a judgement of -- of citizenship has waived all factual issues. He has stipulated that he left the country for the specific purpose of evading and avoiding the draft. That case is now pending in the Court of Appeals for the Ninth Circuit.
Earl Warren: You were suggesting that -- if that question will presented in the security in the case you have just referred to and therefore, I don't know if therefore, is therefore we should decide this.
Oscar H. Davis: There are two therefore, Mr. Justice. Either that you can perhaps say some trouble by deciding it here or that you can wait. In either case, if I have the opportunity, I'd like to do a little missionary work if the issue was not --
Felix Frankfurter: Suppose he was not evading. Suppose one accept as what peace and quiet as to waive, could he get the question in purity and suppose one decide against the Government on the question you've been arguing, what do you think then -- what would you submit to the Court as to why the disposition of this case decided against him on the constitutional question or is it a way to do -- we decide the constitutional question on a clean record. I understand that -- that for us to determine --
Oscar H. Davis: Yes.
Felix Frankfurter: -- I would like to get light from you.
Oscar H. Davis: I -- I would say, Mr. Justice, that I would be willing to -- to -- I didn't quite understand the postures of your question if you decide against me on the issue that I've been discussing. Well then, of course, the question was --
Felix Frankfurter: (Inaudible)
Oscar H. Davis: I -- I -- we will be willing to stand in this case on the constitutional issue if the Court decides on our favor on the other issues. We think that it is as clear as in the case, which I mention just before so that we would be willing, from my point of view, to stand on this case as well as on -- on the other case.
Felix Frankfurter: It is clear from your point of view but they may be different on this side for that reason (Voice Overlap)
Oscar H. Davis: That -- that is true but you asked me for -- for the advocate's point of view. Coming now to the -- the question which was being discussed at the close of -- of the argument yesterday, I was asked whether if it were clear that petitioner remained in Mexico because his mother felt that, if he went to the United States, he would be drafted, and therefore, subject to injury and death during the war, whether that would be a fulfillment of the terms of -- of Section 401 (j) or whether that would be another type of purpose. If I may put it in my own shorthand way, the question was whether his purpose in -- in that situation would not be his purpose to obey his mother or to abide by his mother's wishes rather than to evade the draft, and I was asked to comment on that. Before discussing that, the legal issues involved, I would like to summarize, if I may, for the Court, what went on at the treated administrative hearings that did took place? At the first administrative hearing, which is included on Exhibit A, there was hardly any mention of petitioner's mother. The statements I think are pretty clear that he said he did not want to register because the war was on. He did, in one statement, mention his mother but there are, if I may run through them very short, he said, "How did it happen that you were not registered for Selective Service before April 19, 1946?" Because I did not --
Stanley Reed: What -- what page is that?
Oscar H. Davis: It's page -- it's not in the printed record, Mr. Justice. It's in the exhibit here. "Because I did not want to register." “Then, why did you not register at the American Consulate in Chihuahua near your home?” “Well, I will tell you again, I did not want to register.” “Why did you not want to register for military service prior to 1946?” “Because I was afraid to register.” “Why were you afraid?” “I was afraid in military service during the war.” Then, he does say later, “I wanted to come to the United States in 1942 but my mother would not permit me to do so. I would have come to the United States in 1944 or 1945 had it not been for the requirement to register.” And then, later on, he says, “Why did you not come to the United States in 1944 or 1945 to work or to better your life?” Answer - “It was on a kind of a war." “Do you know that hostility ceased in August, 1945?” Answer - “I knew that the fighting had ceased in 1945, but I did know the date." Now, that's the first hearing in October, 1947.
Speaker: Were these --
Earl Warren: Was there anything in there about the mother, about the influence of his mother in that speech?
Oscar H. Davis: Yes, the one sense -- the one sense that I did read, Mr. Chief Justice.
Earl Warren: Oh, I -- I missed that point.
Oscar H. Davis: Yes. “I wanted to come to the United States in 1942 but my mother would not permit me to do so." He did say that.
Earl Warren: That's the only mentioned --
Oscar H. Davis: The only mentioned, the mother in the first hearing. In the second hearing, there was considerably more mention of the mother, and -- and she does -- does have a permanent role at three years later on October 1950. But it is always and I would like to stress this to the Court. In relation to the mother as well as to himself, it's always the fear of the draft and the fear of the war. There is not a suggestion that his mother wanted him to stay in Mexico in order to support her or her -- or for family reasons. It is because his mother feared that if he went to the United States, he would be drafted. So -- so, his mother does play a prominent role in the -- in the second hearing. It's always in that connection. Now, at the third hearing --
Felix Frankfurter: Assuming -- assuming that he knuckled under the Court -- of the power to decide by his mother, the mother's motif in exercising such instrument is immaterial to the question that -- that the inference was exerted upon.
Oscar H. Davis: Well, that is right, and now that's what I'm going to deal with when I come to discuss the legal issues. If I can conclude with the summary of the hearings, at the third hearing, he again emphasized the mother, but he admitted that he had not so emphasize the mother previously. He said, “Now, I wish to say that my position is that my mother. I was afraid that I would be drafted. I was not afraid.”
Speaker: Was the interrogation in each of these earlier hearings through an interpreter?
Oscar H. Davis: Yes, through an interpreter.
Speaker: And did he see the transcript before he was confronted with it in the subsequent hearings? Did he have a chance to go over the --
Oscar H. Davis: I am not certain whether the --
Speaker: -- either the original or the translation?
Oscar H. Davis: What -- what did happen is that at the second and third hearings, they were read to him what happened at the preceding hearings in Spanish, and he was asked to make any corrections or to agree and he said, “Yes, I made those statements. I -- there's no use in denying them. Now I'm with the view that my mother, that the real reason was that my mother was afraid.” But to answer your question more precisely, at the administrative hearings, the second and third hearings, at the second hearing, the first hearing was read to him in Spanish. At the third hearing, the second and first were read to him in Spanish. Now, what occurred at the trial of the case, I am not absolutely certain. The hearings were available in English. In the trial of the case, of course, for several years later and he had become -- I don't know whether he was literate in -- in English or what, but he had certainly would become -- been able to speak it. I was able to speak it more readily when he was in the earlier days. Well, that's the summary of --
Tom C. Clark: Your -- your duty is no less at the trial.
Oscar H. Davis: Yes. He repudiated. He --
Oscar H. Davis: You're -- you're depending on the witness that he's been impeached. You're on the witness.
Oscar H. Davis: Well, he wasn't our witness, Mr. Justice. We're depending upon his earlier statements which were admitted in evidence, and which were properly admitted in evidence not only to impeach him, but as admissions by a party in interest which the commentators and putting with more and the courts universally hold if admissible as substantive of permeative evidence to prove the fact in which it can be relied upon.
Tom C. Clark: I realize that and I realize to protect the -- not your witness but do you say why with the burden that's all together.
Oscar H. Davis: Yes.
Tom C. Clark: Do the previous prove this, these facts that they're unequivocal if under rules of these cases? So the clear evidence that you present to my mind is to impeach them and impeach the witness.
Oscar H. Davis: Well, it's a witness who later on change --
Tom C. Clark: They have no other evidence, although, it seems that none of the witnesses were available.
Oscar H. Davis: That's frequently true in criminal cases when a man makes a confession and then comes on stand and denies the confession. And yet, convictions can rest upon the confession later on repudiated.
Tom C. Clark: You have other witnesses --
Oscar H. Davis: You may not have other witnesses except to -- to tangential corroborating matters or may not have witnesses to the intent of the -- or the person in committing the crime or other various essential factors.
Tom C. Clark: But on anyway --
Oscar H. Davis: Well, you don't have witnesses here but we think we're entitled to rely upon what he testified to in open court insofar --
Tom C. Clark: I would say that too if you didn't have this rule of their convention and unequivocal truth. I just doubt it. I didn't come into any conclusion without just questioning whether or not this is that's clear since conventions such unequivocal proof as this rule required.
Oscar H. Davis: Well, there are two facets to it, Mr. Justice Clark. One is a general rule which I think we would oppose strongly, a general rule that no court in a case like this can rely upon previous admissions made in administrative hearings which whereas detailed and circumstantial and as repeated as often as -- as this. A general rule against that we think would be harmful. The -- the second problem is whether viewing what there is in this administrative exhibit plus what there is in the record. If the Court is not convinced that the standard was met giving due regard to the power of the trial judge to observe the individual and so forth, then of course, we have not met our burden, and -- and that is a matter relating to this individual case which I would not want to press too hard. We think we have met our burden in this case.
Earl Warren: Is this the practice and is this the usual method of proof and -- and can we take this as a typical case, the department's proof in a case of this kind?
Oscar H. Davis: Well, Mr. Chief Justice, there haven't been many court cases involving expatriation under this provision of the statute.
Earl Warren: What kind of expatriation do we have?
Oscar H. Davis: The Court -- the Court -- well, there have been many administrative cases, cases that have been before this Board of special inquiry and appeal to the Board of Immigration Appeals which have not directly come to the Court. And in those cases, I would say that the basic evidence is an admission by the -- by the individual himself. There's hardly any other evidence that you could obtain in a case of this kind. The man is outside the country and as the Court said -- and the issue involves his intent. And as the Court said last year in the case involving the sincerity of the conscientious objector, it would be naïve to expect that he would make a public admission of his intent to evade or to deceive prior to -- to the institution of proceedings.
Earl Warren: But I thought Justice, I though Judge Harrison said there had been a number of these cases and he -- he hope that -- that one of them would go out so the confusion would be -- would be straightened out.
Oscar H. Davis: Well, there have been three or four in -- in California but there had not been.
Earl Warren: Well, that's in the union.
Oscar H. Davis: Yes. What I meant is that there haven't been a large number. There have been maybe 50 administrative laid and I only know of about six or seven throughout the country. And what I -- what I meant when I said that there weren't a large numbers that there haven't been a -- a large probative cases and I don't know what the practice. What I'd be willing to say that probably the basic evidence was admissions obtained by questioning before the -- the --
William O. Douglas: Have there been any actually expatriates?
Oscar H. Davis: I'm not even sure of that, Mr. Justice -- Justice Douglas. The report of the committee which formed the -- which formed the study of the McCarran Act said that in 1948, they had a statistical table for the year 1948 for all reasons for expatriation. And there are 135, they said in the year 1948. Now, many of those were cases which have been administratively determined and were never appealed, I mean, never brought to Court. Some of them were administratively determined by the immigration service and they never even appealed to the Board of Immigration Appeals. If the Court is interested on this, there is an Article in 1948 in -- in Volume 5 of the monthly review of the immigration and naturalization service by a man named Sharon, S-H-A-R-O-N. It's by monthly review of the Immigration and Naturalization Service in 1948. And he reviews the recorded decisions or -- or the filed decisions of the Board of Immigration Appeals in the central office of the -- of the immigration service.
Earl Warren: Another one of the Yale Law Review, isn't it, too, on the subject?
Oscar H. Davis: I haven't come across the one in the Yale Law Review on this particular subject. There maybe one, I think.
Earl Warren: Well, under this Act, when does a man lose his citizenship? Does he lose it at the boarder when he -- when he gives these statements and they tell him that he can't come in that he isn't -- that he's lost his citizenship for or did he lose it through the -- the order of the Court?
Oscar H. Davis: No, I think he loses it when the Act occurs, and just as he loses it when under the other provisions of the Expatriation Act when the act of taking the ultimate allegiance occurs or the act of being naturalized broader occurs or the act of serving in a foreign army occurs. I think that when the act of evasion occurs, he then loses his citizenship but there's a most --
Earl Warren: What determines that? What determines that, for --?
Oscar H. Davis: Well, he has -- he has under the Act which is applicable in this case. He has a method of review.He can bring the Declaratory Judgement Act under former Section 503 of the Nationality Act of 1940.
Earl Warren: Well, when was the -- when was the first time that the Government recognizes that he has lost his citizenship?
Oscar H. Davis: Well, the --
Earl Warren: The Government didn't know what's in his mind when he's on this little five acre ranch of theirs taking care of his mother --
Oscar H. Davis: I'm not sure. I mean --
Earl Warren: -- or five -- five, four or five sisters and brothers in a little five acre ranch in Chihuahua, the Government doesn't know that.
Oscar H. Davis: No, of course, not.
Earl Warren: Did the Government first recognize --
Oscar H. Davis: Well, when he --
Earl Warren: -- that he's lost his citizenship?
Oscar H. Davis: Well, these issues only arise in the form of proceedings and this issue arose because he left the country. He first came in as a citizen in April 1946.
Earl Warren: He's two years old when he left the country.
Oscar H. Davis: No, I'm talking about after he first came -- when he came back. He came back as a citizen in April 1946 and questioning for the draft. And he stayed in the country until almost a year later then he went back to Mexico. When he sought to return to the country in October 1950, it was then that he was questioned at the boarder, for the reasons for his remaining in Mexico during the war years and he is not registering with the consul in -- in Chihuahua and so forth. And it was then that he made the statements which I read initially to the Court this morning. And so, on that basis that it was determined by the immigration authorities at that time that he had lost his citizenship, and therefore, he was excludable.
William O. Douglas: He's been held there at the boarder since then?
Oscar H. Davis: No, he -- there were three exclusion hearings, Mr. Justice Douglas. At that time, in October 1947, when he was excluded, he went back to Chihuahua and stayed there for three years. In October 1950, he sought entry again and was excluded again in October 1950. Then, in May 1951, he crossed the boarder claiming to be American Citizen and he was -- he -- he entered the boarder. I forget where it was, El Paso or some place. And he -- he stayed in the United States as an American citizen for -- oh, I think until January 1952, and then he left to go across the boarder. And on his return on January 1952, he was again stopped. And they had the record of the preceding hearings and he had another hearing in January 1952 and he was excluded then. So, he went back to Mexico, but in May of -- of 1952, he again entered as a citizen, claiming to be a citizen and that he wasn't stopped. And he was picked up, he was -- a warrant of deportation was issued in August. So that he is -- and tried to enter the country three times and then stopped and entered the country as a citizen three times.
William O. Douglas: Has he been in detention?
Oscar H. Davis: He was in detention but he was in detention, I understand, prior to the Court's decision, but I believe that he has been out on bail or parole since the appeal was taken.
Stanley Reed: How long -- how long was he detained?
Oscar H. Davis: The record says he was detained for six months in the terminal and that's all that I know.
Hugo L. Black: Can I ask you one other question? Did I understand you to say yesterday that there has been an act of congress before this one where Congress had attempted to deprive people of citizenship born in this country by administrative proceedings?
Oscar H. Davis: Yes, not by administrative proceedings in the sense that the very expatriation provisions which are quoted, cited, and reported at the end of our brief. They are all involve in administrative proceedings, taken being naturalized abroad or taking an oath, or entering, and serving in a foreign army. Those all come -- come into being by virtue of the administrative determination ill-advised the state department or by the immigration service, that person has become expatriated and then he seeks a court review on the basis and there is a de novo court review and that is true here. This was a de novo proceeding and we cannot rest on any rule of substantiality in the administrative findings or anything like that.
Felix Frankfurter: Well, Mr. Davis, I got -- did I get the right impression? Do I -- do I refer correctly from your answer to the Chief Justice, his question the other day if I may say so, that unlike denaturalization prior to the Act of 1940, wherein denaturalization acts affirmatively to be a statute by court proceedings? Now, an act not at all formalized or authenticated for a statute but merely a conduct or absolute conduct in itself to get the denaturalization.
Oscar H. Davis: Expatriation, Mr. Justice.
Felix Frankfurter: I beg your pardon, expatriation. Well --
Oscar H. Davis: That has always been true, Mr. Justice. That has been true. That was true prior to the Expatriation Act of 1907. It was true on the Expatriation Act of 1907 and under the Act of 1940.
Felix Frankfurter: Well, this does seem necessarily mean denaturalization, doesn't it or not?
Oscar H. Davis: Loss of nationality.
Felix Frankfurter: Is that loss -- loss of citizenship.
Oscar H. Davis: Yes, loss of citizenship and loss of nationality.
Felix Frankfurter: All right, citizenship can be lost by an unjudicially established act of Congress whether the man doesn't know whether he has or hasn't loss his -- until he either wants to come into the country or apply for a passport, or applies for some kind of significant to do something, is that right?
Oscar H. Davis: That has been true for about a hundred years, Mr. Justice.
Felix Frankfurter: That's the more of a kind, is that it? That it is a surprising (Voice Overlap) --
Oscar H. Davis: Yes, it's been true in all of these cases that the -- there have been various active expatriation which didn't have to be formalized by any American (Voice Overlap) --
Felix Frankfurter: I understand that. The statute says to loose his nationality, but I cannot appreciate it unless you -- until you just said it that the habit shall lose his nationality means that the Government didn't have to go to a court of law and establish that fact but rather that he has to establish the contrary.
Oscar H. Davis: No.
Felix Frankfurter: It comes to me with great shock?
Oscar H. Davis: Well, the difference is this. That as we were discussing yesterday, if he is a native born citizen, and he comes to this country and files a declaratory Judgment Act and he proves he is native-born, then as I said, the burden shifts to the Government to prove that he committed an act of expatriation. We would argue that if he did commit the act of expatriation and he then defends on the ground that he did it under duress as his claim here on the parental duress that the burden shifts back to him to prove that he did it until parental duress.
Felix Frankfurter: I understand that, but I'm -- I'm merely -- I must say from the merit that the impracticality, the power to it that by something that a man gathered or doesn't include without his knowing what its significance is ipso facto terminate its citizenship. And all that is impart of thereby rather than that Government is using that as the basis for establishing the fact of these lawful citizenship.
Oscar H. Davis: I would say, Mr. Justice, that they --
Felix Frankfurter: But when you say it's 100 years old, it means that all you can say, I tell you, correct me if I'm wrong. All you can say is that for a hundred-year statute that said, he shall lose his nationality but they haven't said that the Government doesn't have to go to court of law and establish it.
Oscar H. Davis: Well, and that -- that has not been the practice and this Court has -- has -- in Mackenzie against Hare in 1915, the Court has held that Mrs.Mackenzie had lost her American citizenship some two years previously by marrying a British citizen residing in California. And there was no -- the -- the way the case arose is that she wanted to vote in the San Francisco Municipal Election and they wouldn't give her a ballot on the ground that she wasn't a citizen. She lost her American nationality and she brought the suite. And this Court --
Felix Frankfurter: Has this question been -- has this question been consciously, purposefully avowed (Inaudible) that somehow rather I come at and that he's never had to issue a determination, he would lost his citizenship.
Oscar H. Davis: I don't think it's been consciously litigated, Mr. Justice. I think it has been assumed on almost old side but this has been the result. It's been underlying. It is under -- underlying all the decisions of this Court in the field of loss of nationality or expatriation. And all of the decisions of the lower court as far as I'm aware that the -- the voluntary commission of the act leads to the loss of nationality. You can get a review of whether you committed the act and whether you committed it voluntarily.
William O. Douglas: (Inaudible)
Oscar H. Davis: -- by a court proceeding.
William O. Douglas: (Inaudible) -- the shocking thing for me is that (Inaudible)
Oscar H. Davis: Mr. Justice, this man had -- before he was detained at the terminal hour, he had already been administratively determined to be -- administratively determined twice or three times to not to be a citizen or have lost his citizenship. He did not seek review of those decisions in -- in the courts. And so, the administrators followed the decisions, the three decisions which had previously been made, and he wasn't there eyes and I think properly so as far as they were concerned since he had not sought review which he -- which was available to him and which he later did seek in this proceeding.
Felix Frankfurter: When did he -- I'm sorry.
Oscar H. Davis: Well, he -- since they were -- he was in his eye -- he was, in their eyes, an alien now, no longer an American citizen. They treated him as they treat other deportable aliens. That is he had entered Mexico without -- without the proper credentials. And not only that, he entered Mexico without the proper credentials. And not only that, there is another statute which bars aliens who have -- who stayed abroad in order to avoid resident alien or aliens who has stayed abroad to avoid service in the -- in the United States Army from coming into the country.
Stanley Reed: Whenever any person seeks to cross the American waters to a foreign country, did they have to establish their citizenship?
Oscar H. Davis: I believe, Mr. Justice, that -- that is correct. Sometimes, the -- the inspectors just take your word for it or look at your birth certificate and that's how he crossed three times, saying, “I'm an American citizen.” He had his birth certificate. He showed it to them. But of course, someone who is not an American citizen and claims to come in on --
Stanley Reed: Theoretically, no one may cross the border without permission unless they're an American citizen or just visit some --
Oscar H. Davis: I think --
Stanley Reed: -- establish their -- their --
Oscar H. Davis: -- they have to cross the border if -- they have to -- to cross the border, they have to be American citizen or to fall within one of the categories of -- of admissible immigrants.
Earl Warren: Do they have to establish their American citizenship?
Oscar H. Davis: Establish in the sense that -- that it is customary for the inspectors to inquire.
Stanley Reed: Unless he -- unless he happens to be an American born --
Oscar H. Davis: That's right.
Stanley Reed: -- to fly abroad and -- and turn to come in to the United States, would I have to establish my American citizenship?
Oscar H. Davis: I don't think you have to go to Court to do it but you -- they would -- they would question you. They will look at your passport or -- or sometimes --
Stanley Reed: I have to have a passport or some evidence that --
Oscar H. Davis: Sometimes, they accept your word for it.
Felix Frankfurter: I may have to go to Court.
Oscar H. Davis: You may have to go to Court and there have been -- there have been people who have done that, who have had to go to Court in order to prove that they -- if for instance, they didn't have a birth certificate and they claim they were born in the United States, they might have to go to Court to prove that they were born in there or if they've lost their naturalization certificate and -- and they don't have it available.
Felix Frankfurter: This -- that's Chin Yow way back in 208.
Oscar H. Davis: That's right.
Earl Warren: Mr. Wirin.
A. L. Wirin: May it please the Court. First, to an answer a question asked by the Chief Justice and by other Justices as to whether there are other similar cases. I can just say this. There are about a dozen similar cases now pending in the District Court at Los Angeles, and when Judge Harrison was talking about the problem, he was referring to the problem which he and the other judges of that Court will face by about these dozen cases. There are --
Felix Frankfurter: They are part of that Court, some of them.
A. L. Wirin: Meaning by that merely that this is not an isolated case.
Felix Frankfurter: I know,
A. L. Wirin: --There are similar cases. -- meaning, when you say similar, meaning by that --
A. L. Wirin: Meaning by that, persons who had remained --
Felix Frankfurter: Try to keep him from coming into the United States.
A. L. Wirin: Yes, meaning, persons who have remained in Mexico during the war and with the respect to whom the immigration service was claiming that they have lost their citizenship under Section 401 (j). Now, one other matter with respect to a question put by Mr. Justice Harlan to Mr. Davis. I think Mr. Davis gave the impression to this Court. I'm sure he didn't intend it. That the first time that this petitioner deny the admissions -- denied that he made admissions was at the court trial. The fact of the matter is that before the immigration service in 1952, before he had a lawyer, before he had a trial, before the immigration service, he said to the immigration service when confronted with the translation of his former statements that he had not made them and that he -- that the -- that the immigration officers had confused him and that it was not voluntary. Now, the word “voluntary” appears of course in the English translation since they were -- since they were -- this translation was by immigration inspectors. But in any event, a rejection of his admissions, a claim that the admissions were not made and at the transcript of the statements were not correct, was made by him before the immigration service. Yes, sir?
Felix Frankfurter: Was -- was this a stenographic -- does this purports to be a stenographic minute or --
A. L. Wirin: It did.
Felix Frankfurter: (Inaudible)
A. L. Wirin: No, no, of the English -- well, no. It was -- there was a stenographic record in English which was read to him --
Felix Frankfurter: Not of the -- not of the --
A. L. Wirin: -- not of the Spanish. That was read to him by an interpreter and he was asked what he had to say about his former statements and he said, “They are incorrect,” that they were not -- they are not voluntary.
Speaker: Does that appear at --
A. L. Wirin: I was confused.
Speaker: Does that appear in the investigation of the --
A. L. Wirin: That appears in the 1952 hearing at page 12.
Felix Frankfurter: Did we say corrects were not made?
A. L. Wirin: He -- he --
Felix Frankfurter: Are you using those synonymously?
A. L. Wirin: I'm using not synonymously. He said both.
Felix Frankfurter: All right.
A. L. Wirin: He denied and he made them. He said in some respect that it is incorrect and he said it wasn't (Inaudible) He said the record shows that he said it wasn't voluntary. Again, I say that wasn't his word. We don't know what word he used in Spanish. That is the word which appears -- which was interpreted by the -- by the immigration inspector interpreter as to what he said about it. The Chief Justice asked two questions that I think should be answered. One question was, to Mr. Davis, and my answer is different from the one given by Mr. Davis, whether the statute had -- was penal in its purpose. I think the answer may be found in that Senator Russell, who introduced a Bill in the Senate said that this statute was penal in its purpose and that appeals on page 7 of our brief.
Felix Frankfurter: That -- that doesn't help me very much on the constitutional question whether denaturalization was leading to a subject to the provision of the Bill of Rights in reference to promote prosecution.
A. L. Wirin: Well, among them --
Felix Frankfurter: Do you know any punishment in colloquial terms that it also varies to be a constitutional term?
A. L. Wirin: All I'm making that statement for is -- is to which, upon the Court, which perhaps I need, the importance of -- of applying the rule of the -- of the necessity of clear and unequivocal conduct.
Felix Frankfurter: (Inaudible)
A. L. Wirin: Now, that the Chief Justice asked another question which I'd like to answer him is this, whether the 1865 statute which dealt with disease was the statute which provided for the loss of the United States Citizenship. There was some suggestion by Mr. Davis that that was the -- either the effect of or was the language of that statute. That statute, Your Honors, will find in the Government's brief, the text of it, at page 58. It provides that the rights of citizenship shall be deemed forfeit rather than a provision as broad and as soothing as what is involved here, namely, that citizenship per se is lost. It -- as a matter of fact, the statute is in the footnote of page 58 provides that the right to hold office shall be lost. In other words, that statute was intended to apply to the laws of some of the important attributes of citizenship rather than citizenship itself. And finally, what I am urging to point, Your Honors, with respect to the record in this case and the nature of proof proffered by the Government for the Government concede the burden of proof was upon it is that when properly and fairly upraised. This evidence is not sufficient to change the color of legal litmus paper and to permit the forfeiture of rights of citizenship. The phrase changed color of legal litmus papers of course not mine. It is that of Mr. Justice Holmes but it replied here.